DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harish B. Kamath et al (US 20110276986 A1) in view of Ray Wang et al (US 20150263886 A1).

Regarding claim 1, Kamath et al discloses a processor that is to run a data collector agent (DCA) connector component on a cloud computing network (¶ [13] processor of computer containing agent software in cloud network, wherein the agent collects/gathers information of a printer) to: 
signal that a work request is ready, to a device interfacing platform component that runs on the cloud computing network and that interfaces a device located outside the cloud computing network to the cloud computing network, the work request for the DCA connector component to perform in conjunction with the device (¶ [14-15]; 
establish a communication session with the device via the device interfacing platform component as initiated by the device (¶ [12-14]; and 
perform the work request in conjunction with the device (¶ [13] agent requests and gathers printer information and transmits or posts this information to a logical or virtual device).
Kamath et al fails to explicitly disclose a non-transitory computer-readable data storage medium storing instructions executable by a processor and performing a work request by tunneling to the device through the established communication session.
Wang et al, in the same field of endeavor of using secure communication across networks to initialize data transmission (Abstract), teaches a non-transitory computer-readable data storage medium storing instructions executable by a processor (¶ [168], and performing a work request by tunneling to the device through the established communication session (¶ [9] and ¶ [168]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the processor that is to run a data collector agent (DCA) connector component on a cloud computing network to signal that a work request is ready, to a device interfacing platform component that runs on the cloud computing network and that interfaces a device located outside the cloud computing network to the cloud computing network as disclosed by Kamath et al to utilize the teachings of Wang et al which teaches a non-transitory computer-readable data storage medium storing instructions executable by the processor wherein the processor performs a work request by tunneling to a device through the 

Regarding claim 2, Kamath et al discloses the non-transitory computer-readable data storage medium of claim 1 (see rejection of claim 1), wherein the instructions are executable by the processor that is to run the DCA connector component on the cloud computing network (see rejection of claim 1) to further: 
poll the device interfacing platform component to determine whether a device monitoring and management platform component that runs on the cloud computing network has signaled any work requests to the device interfacing platform component for the DCA connector component (¶ [12] and ¶[14]); and 
responsive to receiving indication from the device interfacing platform component that the monitoring and management platform component has sent the work requests to the device interfacing platform component for the DCA connector component, retrieve the work request directly from the monitoring and management platform component (¶ [14] periodically polling for requests), 
wherein the device interfacing component is part of a device interfacing platform implemented on the cloud computing network (¶ [13] REST API), the device monitoring and management platform component is part of a device monitoring and management platform implemented on the cloud computing network (¶ [34] and ¶ [13] agent software), and the device interfacing platform is different than the device monitoring and management platform (¶ [13] REST API and Agent software).

Regarding claim 6, Kamath et al discloses a method comprising: 
signaling, by a device monitoring and management platform component running on a cloud computing network, to a device interfacing platform component running on the cloud computing network that a work request is ready, the work request for a data collection agent (DCA) connector component running on the cloud computing network to perform in conjunction with a device located outside the cloud computing network and that the device interfacing platform component interfaces to the cloud computing network (see rejection of claim 1); and 
responsive to receiving a request from the DCA connector component for the work request, directly sending, by the device monitoring and management platform component, the work request to the DCA connector component (¶ [13]).

Regarding claim 7, Kamath et al discloses the method of claim 6 (see rejection of claim 6), wherein the device interfacing component is part of a device interfacing platform implemented on the cloud computing network, the device monitoring and management platform component is part of a device monitoring and management platform implemented on the cloud computing network, and the device interfacing platform is different than the device monitoring and management platform (see rejection of claim 2)

Regarding claim 8, Kamath et al discloses the method of claim 6 (see rejection of claim 6), further comprising: 
after signaling that the work request is ready, waiting, by the device monitoring and management platform component, for the DCA connector component to retrieve the work request (see rejection of claim 2 wherein the retrieval of the work request from the monitoring and management platform component is initiated after polling the device interfacing platform component).

Regarding claim 9, Kamath et al discloses the method of claim 6 (see rejection of claim 6), further comprising: 
responsive to receiving a request from the DCA connector component for the work request, establishing, by the device monitoring and management platform, establishing a communication session with the DCA connector component via the device interfacing platform component as initiated by the DCA connector component (see rejection of claim 1), 
wherein the work request is directly sent to the DCA connector component by tunneling to the DCA connector component through the established communication session (see rejection of claim 1).

Regarding claim 10, Kamath et al discloses the method of claim 6 (see rejection of claim 6), further comprising: 
after sending the work request to the DCA connector component, directly receiving, by the device monitoring and management platform component, work request performance results from the DCA connector component (¶ [13]).

Regarding claim 13, Kamath et al discloses a system (Fig. 4) comprising: 
a device interfacing platform (¶ [13] REST API); 
a device monitoring and management platform implemented on the cloud computing network (¶ [13] agent software), and different than the device interfacing platform (see rejection of claim 1); 
a device interfacing platform component that is part of the device interfacing platform and that interfaces a device located outside the cloud computing network to the cloud computing network (see rejection of claim 1); 
a device monitoring and management platform component that is part of the device monitoring and management platform, and that is to signal to the device interfacing platform component that a work request is ready (see rejection of claim 1); and 
a data collector agent (DCA) connector component for the device that is part of the device monitoring and management platform, and that is to poll the device interfacing platform component to determine that the work request is ready, responsively retrieve the work request from the device monitoring and management platform component, and responsively perform the work request in conjunction with the device within a communication session established with the device via the device interfacing platform component (see rejection of claim 2).

Regarding claim 14, Kamath et al discloses the system of claim 13 (see rejection of claim 13), wherein the device monitoring and management platform component is further to: 
receive, from a client device located outside the cloud computing network, a request to associate the device with an entity that the device monitoring and management platform services (see rejection of claim 11); 
claim the device within the device interfacing platform (see rejection of claim 11); and 
instruct the DCA connector component to be responsible for direct communication with the device (see rejection of claim 11).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath et al in view of Wang et al as applied to claim 1 above, and further in view of Gregory Perkins et al (US 20030184782).

Regarding claim 3, Kamath et al discloses the non-transitory computer-readable data storage medium of claim 2 (see rejection of claim 2), wherein the instructions are executable by the processor that is to run the DCA connector component on the cloud computing network (see rejection of claim 1).
Kamath et al fails to explicitly disclose before performing the work request in conjunction with the device, convert the work request to a format that is specific to and understandable by the device, wherein the work request as retrieved directly from the monitoring and management platform component is generic and unspecific to any particular device, including the device.
Perkins et al, in the same field of endeavor of acquiring printer description information (¶ [20]), teaches before performing the work request in conjunction with the device, convert the work request to a format that is specific to and understandable by the device (¶ [22] wherein the software is able to convert generic information into printer specific information readable by the printer), wherein the work request as retrieved directly from the monitoring and management platform component is generic and unspecific to any particular device, including the device (¶ [22]).
It would have been obvious one of ordinary skill in the art before the invention was effectively filed for the processor that is to run a data collector agent (DCA) connector component on a cloud computing network to signal that a work request is ready, to a device interfacing platform component that runs on the cloud computing network and that interfaces a device located outside the cloud computing network to the cloud computing network as disclosed by Kamath et al to utilize the teachings of Perkins et al which teaches before performing the work request in conjunction with the device, convert the work request to a format that is specific to and understandable by the device, wherein the work request as retrieved directly from the monitoring and management platform component is generic and unspecific to any particular device, including the device to expand the types of printers which may be monitored to provide more efficient systems.

Regarding claim 4, Kamath et al discloses the non-transitory computer-readable data storage medium of claim 3 (see rejection of claim 3), wherein the instructions are executable by the processor that is to run the DCA connector component on the cloud computing network (see rejection of claim 1) to further: 
after the work request has been performed in conjunction with the device, directly send work request performance results back to the device monitoring and management platform component (¶ [13]).

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamath et al in view of Wang et al as applied to claim 1 above, and further in view of Tsuyoshi Kaneko (US 20140082173 A1).

Regarding claim 5, Kamath et al discloses the non-transitory computer-readable data storage medium of claim 1 (see rejection of claim 1).
Kamath et al fails to explicitly disclose wherein the communication session comprises a WebSocket protocol communication session, and wherein the work request comprises one or more of a simple network management protocol (SNMP) request and a web service request.
Kaneko, in the same field of endeavor of monitoring printer devices (¶ [53]), teaches the communication session comprises a WebSocket protocol communication session (¶ [73]), and wherein the work request comprises one or more of a simple network management protocol (SNMP) request and a web service request (¶ [33]).
It would have been obvious one of ordinary skill in the art before the invention was effectively filed for the processor that is to run a data collector agent (DCA) connector component on a cloud computing network to signal that a work request is ready, to a device interfacing platform component that runs on the cloud computing network and that interfaces a device located outside the cloud computing network to the cloud computing network as disclosed by Kamath et al to utilize the teachings of Kaneko which teaches the communication session comprises a WebSocket protocol communication session, and wherein the work request comprises one or more of a simple network management protocol (SNMP) request and a web service request to utilize conventional protocols which provide reliability and familiarity to the user to effect a desired result.

Allowable Subject Matter

Claims 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                           
December 4, 2021